Gunby J.
Where two parties sue out crop injunction against each other, and each swears that he is in possession of the property in dispute, and enjoins the other from transacting the business of a keeper of a public landing at a certain point, and from trespassing upon the premises, neither party will be permitted to release the other’s injunction on bond. Possession of real estate can neither be defeated nor acquired by a writ of injunction. Both injunctions must be maintained and respected until the true rights of the parties can be determined.